UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 05-7545



DAVID BAKER,

                                            Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                             Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-05-255)


Submitted:     November 17, 2005        Decided:     November 30, 2005


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Baker, Appellant Pro Se. Gurney Wingate Grant, II, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           David Baker, a federal prisoner, seeks to appeal the

district court’s order construing his petition filed under 28

U.S.C. § 2241 (2000), as a successive motion under 28 U.S.C. § 2255

(2000), and dismissing it for lack of jurisdiction.               The order is

not   appealable   unless   a   circuit     justice   or    judge    issues    a

certificate of appealability.       28 U.S.C. § 2253(c)(1) (2000).            A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                   28 U.S.C.

§   2253(c)(2)   (2000).    A   prisoner    satisfies      this   standard    by

demonstrating that reasonable jurists would find that the district

court's assessment of his constitutional claims is debatable or

wrong and that any dispositive procedural rulings by the district

court are also debatable or wrong.         See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).             We have

independently reviewed the record and conclude that Baker has not

made the requisite showing.      Accordingly, we deny a certificate of

appealability and dismiss the appeal.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                     DISMISSED




                                  - 2 -